ORDER

PER CURIAM.
AND NOW, this 16th day of January 2014, the Petition for Allowance of Appeal is GRANTED. The order of the Superi- or Court is REVERSED pursuant to Commonwealth v. Cunningham, 622 Pa. 543, 81 A.3d 1, 2013 WL 5814388 (2013), (holding that the U.S. Supreme Court’s ban on sentencing schemes that impose a mandatory life sentence without the *562possibility of parole for juveniles in Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) does not apply retroactively).
Justice EAKIN did not participate in the consideration or decision of this matter.